09/19/2019
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                               August 21, 2019 Session

          STATE OF TENNESSEE v. CHRISTOPHER CALDWELL

                Appeal from the Criminal Court for Sumner County
                    No. CR973-2015 Dee David Gay, Judge


                            No. M2018-02068-CCA-R3-CD


The Defendant, Christopher Caldwell, appeals the Sumner County Criminal Court’s order
revoking his community corrections sentence for his convictions for burglary of a motor
vehicle and felony theft and ordering him to serve the remainder of his effective twelve-
year sentence in confinement. The Defendant contends that the trial court abused its
discretion by revoking his community corrections sentence. We affirm the judgment of
the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., J., and JOHN EVERETT WILLIAMS, P.J., joined.

Jon David Rogers (on appeal), Hendersonville, Tennessee, and David Von Wiegandt (at
revocation hearing), Nashville, Tennessee, for the appellant, Christopher Caldwell.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Ray Whitley, District Attorney General; and Lytle Anthony James,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       On October 20, 2016, the Defendant pleaded guilty to burglary of a motor vehicle
and felony theft and received consecutive sentences of six years each, for an effective
twelve-year sentence. The trial court ordered the Defendant to serve his sentence on
community corrections. On July 31, 2017, a community corrections violation warrant
was issued, alleging that the Defendant tested positive for cocaine and benzodiazepine on
July 5, 2017. At the October 2, 2017 revocation hearing, the Defendant conceded he had
violated the conditions of his release. The court revoked the Defendant’s community
corrections sentence but returned him to community corrections, which was to be
supervised in another county.

       On February 9, 2018, a community corrections violation warrant was issued,
alleging that the the Defendant failed to report to his community corrections officer on
January 29, 2018, that he admitted using heroin on January 8, 2018, and that he violated
his curfew. On July 30, 2018, a subsequent community corrections violation warrant was
issued, alleging that he had been convicted of three counts of “Possession or Casual
Exchange” on May 2, 2018.

       At the October 29, 2018 revocation hearing, community corrections officer Brandi
Jimerson testified that the Defendant admitted to her that he used heroin on January 8,
that he failed to report to her on January 29, and that he failed to comply with his curfew.
She said that she sought a second violation warrant after she learned the Defendant had
been convicted of three counts of possession of a controlled substance on May 2.
Certified copies of the judgments of conviction were received as an exhibit.

       On cross-exmaination, Ms. Jimerson testified that the Defendant was participating
in a “dual disorder program,” which she described as a treatment team composed of a
psychiatrist and a program specialist to ensure that a defendant received any necessary
mental health and substance abuse treatment. She identified a judgment of conviction,
which reflected that on April 21, 2016, the Defendant pleaded guilty to the sale of a
controlled substance and received a ten-year sentence to be served on community
corrections. Ms. Jimerson agreed the drug-related judgment reflected that, in April 2018,
the Defendant was ordered to serve one year in confinement for violating the conditions
of his release and was returned to community corrections. She said that the grounds for
the April 2018 revocation in the drug-related case were the same grounds for seeking
revocation in the present case.

       Ms. Jimerson testified that she had reviewed the Defendant’s medical records,
which were received as an exhibit. She knew the Defendant had received mental health
treatment at multiple facilities and had been diagnosed with opioid use disorder, a mood
disorder, schizophrenia, amphetamine-type substance use disorder, and suicidal ideations.
She recalled the medical records showed the Defendant had attempted suicide previously.
She said that she met with the Defendant before he was initially placed on community
corrections, that he appeared to be “very psychotic,” that he would not make eye contact
with her, and that he was mumbling, skinny, and disheveled. She recalled having
difficulty understanding him. She agreed that some defendants with substance abuse
problems reported using drugs “to try and drown out the noise.”




                                            -2-
       Ms. Jimerson testified that the Defendant was always pleasant and respectful. She
said that he had a girlfriend, who appeared to cause “issues” for him, but that he decided
not to comply with the conditions of his release. She said that, at some point, the
Defendant lived at a group home, that he took his medication as directed during this time,
and that he remained in compliance when he took his medication. She said, though, that
the Defendant absconded from the group home without his medication. She said the
Defendant reported in January 2018 that the manager of the group home had asked the
Defendant to obtain heroin for the manager, that the Defendant did not report this
information until he admitted using drugs again, and that the manager was fired
immediately.

       Upon examination by the trial court, Ms. Jimerson testified that the Defendant was
a career offender but that she did not did not know the number of his previous
convictions. She said that she had been aware of the Defendant’s mental health issues
since he was initially placed on community corrections and that his mental health records
began as a juvenile. Ms. Jimerson agreed with the court that although “we” had
attempted to work with the Defendant by placing him in the dual disorder program, he
had not complied with the conditions of his release. She said that the Defendant had been
in the dual disorder program since February 2017 and noted that the previous revocation
occurred in October 2017.

       Ms. Jimerson testified that after the Defendant admitted relapsing, he received and
successfully completed an in-patient alcohol and substance abuse treatment program.
She said that the Defendant obtained part-time employment, bought a truck, and was
permitted to come and go from the group home but that he began using heroin again,
which resulted in her placing restrictions on his movements. She recalled that the
Defendant was only permitted to drive to the community corrections office and to his
doctor’s office and that he stopped reporting to her office and began violating his curfew.

       On recross-examination, Ms. Jimerson testified that the Defendant had not been in
the dual disorder program or on probation in any previous case.

       The Defendant testified that relative to his drug-related convictions in the
unrelated case, he had completed the “Go Further Program” and that he would complete
the residential drug abuse program in a few months. He identified for the trial court
various certificates he received while participating in these programs and said he had
learned that he had many resources to help maintain his sobriety and that he could live his
life without using drugs and alcohol. He said that he had been in the residential drug
treatment program for approximately five months and that the in-patient treatment
program in which he previously participated lasted twenty-eight days.


                                            -3-
       The Defendant testified that he began using heroin and cocaine at age twelve or
thirteen, just before his mother died. He said he began using drugs because of the voices
he heard telling him that he would never amount to anything. He said the drugs made the
voices disappear temporarily. He said that after the twenty-eight-day in-patient treatment
program, he remained drug-free for two to three months and that he took his medication
during this time, even though he continued hearing voices. He recalled that his
medication had been changed multiple times and said that he developed tolerances to his
medications, requiring changes.

       The Defendant testified that he failed to report to his community corrections
officer and that he had no justification for it. He said that, at this time, the staff at the
group home treated him “wrong,” that he was “on edge,” that his supervising officer took
away all of his privileges, and that he did not think his supervising officer was acting in
his best interest. He described being on edge when his medication did not stop the voices
and his thoughts and mind raced. He said that he began using drugs again because he
“just wanted to feel good for a minute” and to “feel regular.”

       The Defendant testified that the group home environment contained temptations to
use drugs because most of the managing staff used drugs and drank alcohol. He said that
the staff wanted him to obtain drugs for them. He admitted obtaining drugs for staff
members and said he made a poor decision because he wanted to feel accepted by the
people who managed the group home. He thought his time at the group home would be
“smoother” if he fit in with the staff. He denied having friends. He said that when he
attended school, he had to “prove” himself to other children. He recalled fighting and
being expelled from school and said his mother educated him at home. He recalled that
although he had contact with his father, his father suffered from mental illness, diabetes,
and heart problems and could not care for him. He said that after his mother died, his
father became incarcerated. The Petitioner said that he lived with “people in Arkansas”
for a while, that he lived with an uncle in Memphis, and that he ended up living on his
own by age sixteen. He said he obtained his GED.

        The Defendant testified that the “dark angel” referenced in the mental health
records was the dark angel of his mother, who always had something negative to say and
instructed him to harm himself and others. He said that when he took his medication and
it was the proper regimen, the voices became “level.” He said that he could stay sober
and “had the right intentions.” He said that he intended to obtain a sponsor, planned to
attend “meetings,” and would comply with the conditions of his release. He understood
his addiction was a disease and said he had tools to help maintain his sobriety. He said
that in his effort to remain sober, he would talk to his sponsor, use the church for support,
perform volunteer work for the church, and attempt to find housing within the church in
order for him to “occupy [his] mind with something positive.”

                                             -4-
       Upon questioning by the trial court, the Defendant testified that he had been
previously convicted of two drug-related offenses and forgery. He denied he had a
lengthy criminal history that would qualify him as a career offender and said he only
recalled having three previous felony convictions, not six. He recalled being convicted of
selling crack cocaine, possibly in 2017. He said he had been convicted of two motor
vehicle thefts.

       The Defendant could not recall when his mental health treatment began but
recalled that on one occasion he awoke in an Arkansas hospital after being treated and
receiving medication. He said that he took the medication until it did not work any
longer and that he most likely returned to using drugs. He said that he told his doctor
several times that his medications no longer worked properly, that the doctor changed the
medications, and that, ultimately, he began to self-medicate with drugs to alleviate the
voices. He said that he was at fault for using drugs rather than working with his doctor to
address his mental illness. He agreed that the court could not make him take his
medication but said that he still had hope and that he was not beyond help.

       The trial court revoked the Defendant’s community corrections sentence and
ordered him to serve the remainder of his sentence in confinement. The court found that
the Defendant, a career offender, wanted “to shortcut” his medication, although he had
been in the dual disorder program offered by community corrections. The court found
that the Defendant thought it was “easier to get high.” The court stated that although
relapses occurred, “there [was] a difference between accountability[,] accepting
responsibility and wanting to change.” The court found that the Defendant would not
cooperate until he “change[d] his heart.” The court found that the Defendant needed to
accept responsibility for his conduct. This appeal followed.

       The Defendant contends that the trial court abused its discretion by revoking his
community corrections sentence and ordering him to serve the remainder of the sentence
in confinement. He argues that the court should have placed significant weight on his
severe mental illness. The State responds that the evidence supports the court’s revoking
the Defendant’s community corrections sentence and ordering him to serve his sentence.
We agree with the State.

      A trial court may revoke a defendant’s probation upon its finding by a
preponderance of the evidence that the defendant violated a condition of the sentence.
T.C.A. § 40-35-311(e) (2014) (prescribing the procedure for probation revocation
proceedings). Given the similar nature of a sentence of community corrections and a
sentence of probation, the same principles are applicable in deciding whether the
revocation of a community corrections sentence is proper. State v. Harkins, 811 S.W.2d
79, 83 (Tenn. 1991). Our supreme court has concluded that a trial court’s decision to

                                            -5-
revoke a defendant’s community corrections sentence “will not be disturbed on appeal
unless . . . there has been an abuse of discretion.” Id. at 82 (citing State v. Williamson,
619 S.W.2d 145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has been
established when the “record contains no substantial evidence to support the conclusion
of the trial judge that a violation of the conditions of probation has occurred.” State v.
Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see State v. Shaffer, 45 S.W.3d
553, 554 (Tenn. 2001); State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978). A finding of
abuse of discretion “‘reflects that the trial court’s logic and reasoning was improper when
viewed in light of the factual circumstances and relevant legal principles involved in a
particular case.’” Shaffer, 45 S.W.3d at 555 (quoting State v. Moore, 6 S.W.3d 235, 242
(Tenn. 1999)).

       When a trial court finds by a preponderance of the evidence that a defendant has
violated the conditions of probation, the court “shall have the right . . . to revoke the
probation.” T.C.A. § 40-35-311(e)(1) (2014). “In probation revocation hearings, the
credibility of witnesses is for the determination of the trial judge.” Carver v. State, 570
S.W.2d 872, 875 (Tenn. Crim. App. 1978) (citing Bledsoe v. State, 387 S.W.2d 811, 814
(Tenn. 1965)). When a defendant’s community corrections sentence is revoked, the court
“may resentence the defendant to any appropriate sentencing alternative, including
incarceration, for any period of time up to the maximum sentence provided for the
offense committed.” T.C.A. § 40-36-106(e)(4) (2014).

       The record reflects that the Defendant admitted using heroin and failing to report
to his community corrections officer. Likewise, the Defendant was convicted of three
counts of possession of a controlled substance. This evidence supports the trial court’s
finding that the Defendant violated the conditions of his community corrections
supervision. The record reflects that the court considered the Defendant’s mental health
in making its determinations. The court did not abuse its discretion in revoking the
Defendant’s community corrections sentence and ordering him to serve the remainder of
his sentence in confinement. See T.C.A. §§ 40-35-308(a), (c); -310; -311(e)(1). The
Defendant is not entitled to relief.

        Based on the foregoing and the record as a whole, we affirm the judgment of the
trial court.




                                            ____________________________________
                                            ROBERT H. MONTGOMERY, JR., JUDGE


                                            -6-